898 F.2d 1577
11 ITRD 2456
INTEROCEAN CHEMICAL & MINERAL CORPORATION, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1546.
United States Court of Appeals,Federal Circuit.
Feb. 28, 1990.

Appealed from U.S. Court of International Trade;  Musgrave, Judge.
Peter S. Herrick, Miami, Fla., argued, for plaintiff-appellant.  With him on the brief, was Fred P. Bingham, II, Miami Beach, Fla.
Nancy M. Frieden, Dept. of Justice, New York City, argued, for defendant-appellee.  With her on the brief, were Stuart M. Gerson, Asst. Atty. Gen., David M. Cohen, Director, Washington, D.C., and Joseph I. Liebman, Atty. in Charge, Intern. Trade Field Office, New York City.
Before MAYER and MICHEL, Circuit Judges, and BEER, District Judge.*
PER CURIAM.


1
Interocean Chemical & Mineral Corporation appeals the judgment of the United States Court of International Trade affirming the United States Customs Service's classification of fully-cooked, frozen crabmeat under item 114.15, Tariff Schedules of the United States, rather than under item 114.25.  Interocean Chemical & Minerals Corp. v. United States, 715 F.Supp. 1093 (Ct. Int'l Trade 1989).  We affirm on the basis of the court's opinion which we adopt.


2
AFFIRMED.



*
 Peter Beer, District Judge, United States District Court for the Eastern District of Louisiana, sitting by designation